REINHARD, Presiding Judge.
Plaintiff appeals from a judgment rendered after a jury verdict for defendant in a negligence action. Plaintiff’s only point on appeal concerns the response of the court to a question from the jury during deliberation.
After the court received the question from the jury it indicated to the attorneys for the parties that it was going to make a certain response in writing. Counsel for defendant stated that he had no objection to the court’s indicated response. A discussion was had off the record, after which counsel for plaintiff suggested to the court *500what he thought the proper response would be. After counsel’s suggestion the court said “Ok.” Nothing further appears in the record as to this matter.
Plaintiff contends the court erred in making the response which the court originally indicated that it would make. We find the record to be incomplete, however, as to what response, if any, was actually made.
It is the duty of the appellant, plaintiff here, to obtain a specific and final ruling, Poage v. Parker, 343 S.W.2d 203, 205-206 (Mo.App.1961), and to see that a complete record is filed, Empire Gas Corporation v. Randolph, 552 S.W.2d 82, 84 (Mo.App.1977). Failing in either the appellant preserves nothing for review.
We are unable to rule on plaintiff’s point on the basis of the record before us.
Appeal dismissed.
SNYDER and CRIST, JJ., concur.